DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments filed 5/17/2022
The Amendments, in tandem with the Examiner’s Amendment below, correct all outstanding informalities. Therefore, the previous claim objections are withdrawn.
The Amendments cancel the previously rejected claims 8-11. Therefore, the corresponding prior art rejections are withdrawn. As no rejections remain, the claims are found to be in condition for Allowance, as set forth in the previous Office Action filed 2/18/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Ballarini on 5/18/2022.

The claims have been amended as follows: 

1. A sanitary insert unit (1, 2, 3, 4, 5, 50, 60), comprising: 
an insert housing (6), 
a valve having a valve piston (10) and at least one restoring element in the insert housing (6), said valve piston (10) being and 
at least one movement damper, which damps or brakes a movement of the valve piston (10) from the rest position into an open position, 
wherein the at least one movement damper is configured as a hydraulic damper which has a damper housing (12)
wherein,
wherein the at least one restoring element is arranged between a closed housing bottom of the damper housing (12) and an end side of the damper piston (13) that faces away from the flow-through direction, and 
wherein the at least one restoring element applies pressure to an end side of the damper piston (13) that faces away from a flow-through direction of the insert unit (1, 2, 3, 4, 5, 50, 60).

14. A sanitary insert unit (1, 2, 3, 4, 5, 50, 60), comprising: 
an insert housing (6), -3- 
7363244.1Applicant: Neoperl GmbHApplication No.: 16/085,643a valve having a valve piston (10) and at least one restoring element in the insert housing (6), said valve piston (10) being and 
at least one movement damper, which damps or brakes a movement of the valve piston (10) from the rest position into an open position, 
wherein the at least one movement damper is configured as a hydraulic damper which has a damper housing (12)
wherein,
and wherein the sanitary insert unit (1, 2, 3, 4, 50, 60) comprises a jet aerator that mixes water flowing therethrough with ambient air.

47. A sanitary insert unit (1, 2, 3, 4, 5, 50, 60), comprising: 
an insert housing (6), 
7363244.1Applicant: Neoperl GmbHApplication No.: 16/085,643a valve having a valve piston (10) and at least one restoring element in the insert housing (6), said valve piston (10) being and 
at least one movement damper, which damps or brakes a movement of the valve piston (10) from the rest position into an open position, 
wherein the at least one movement damper is configured as a hydraulic damper which has a damper housing (12)
wherein,
wherein the at least one restoring element is arranged between a closed housing bottom of the damper housing (12) and an end side of the damper piston (13) that faces away from the flow-through direction,
wherein
wherein the at least one movement damper comprises a pressure stage, which is active under the pressure of the inflowing water and during which the valve moves from the rest position into the open position, and a rebound stage, during which a restoring movement of the damper piston (13) from the open position into the rest position of the valve -10-7363244.1Applicant: Neoperl GmbHApplication No.: 16/085,643takes place, and
wherein the pressure stage of the movement damper is

Allowable Subject Matter
Claims 1-5, 12-35, 37-43, and 47 are allowed. The status of these claims, as well as the Reasons for Allowance, remain unchanged from the previous Office Action filed 2/18/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753